Citation Nr: 1443607	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected lumbar paravertebral myositis or bilateral lower extremity radiculopathy, and on the basis of the presumptions for Veterans of the Persian Gulf War. 

2.  Entitlement to service connection for a psychiatric disorder, to include as  secondary to service-connected lumbar paravertebral myositis and on the basis of the presumptions for Veterans of the Persian Gulf War. 

3.  Entitlement to service connection for sleep disturbance, to include on the basis of the presumptions for Veterans of the Persian Gulf War. 

4.  Entitlement to service connection for headaches, to include on the basis of the presumptions for Veterans of the Persian Gulf War. 

5.  Entitlement to service connection for hypothyroidism, to include on the basis of the presumptions for Veterans of the Persian Gulf War. 

6.  Entitlement to service connection for Epstein-Barr virus, to include on the basis of the presumptions for Veterans of the Persian Gulf War. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to August 1982, and from January to July 1991.  The Veteran also had Reserves service that ended with a disability retirement in 2000. 

These matters were previously before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) San Juan Regional Office (RO) that denied claims for service connection for hypothyroidism and Epstein-Barr virus and a September 2009 decision by the RO that, in pertinent part, denied the remaining claims listed above on the title page.  The case was remanded by the Board for additional development in May 2011, and following development with respect to this issue requested therein, a September 2012 rating decision granted a claim previously on appeal to the Board, entitlement to service connection for chronic fatigue syndrome.  As such, the issues remaining on appeal are limited to those listed on the title page.  

In February 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals a June 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, and additional VA clinical records dated through August 2012 not physically of record that are documented to have been considered in a September 2012 supplemental statement of the case.  The documents in the Virtual VA file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board's adjudication of the claims for service connection for headaches, hypothyroidism, and Epstein-Barr virus is set forth in the decision below.  The claims for service connection for restless leg syndrome, a psychiatric disability, and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The appellant is shown by official service department evidence to have been a Veteran of the Persian Gulf War. 

2.  Headaches are not shown in service and the weight of the evidence is against a conclusion that the condition is etiologically related to service, to include as a result of environmental hazards in the Southwest Asia theatre of operations. 

3.  Hypothyroidism is not shown in service and the weight of the evidence is against a conclusion that the condition is etiologically related to service, to include as a result of environmental hazards in the Southwest Asia theatre of operations. 

4.  Clinical evidence reflects that chronic fatigue syndrome has been attributed to the Epstein-Barr virus and it is not possible to disassociate all manifestations of Epstein-Barr virus from those resulting from the service connected residuals of chronic fatigue syndrome.

CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include on the basis of the presumptions for Veterans of the Persian Gulf War, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013). 

2.  The criteria for service connection for hypothyroidism, to include on the basis of the presumptions for Veterans of the Persian Gulf War, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013). 

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for Epstein-Barr virus are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.3, 4.7 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

As the Board's decision herein with respect to the claim for service connection for Epstein-Barr virus is favorable to the Veteran, no further action with respect to this claim is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.   

With respect to the claims for service connection for headaches and hypothyroidism adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to these issues.  Specifically, April 2007 (hypothyroidism) and June 2009 (headaches) letters, sent prior to the initial unfavorable decisions with respect to these claims, advised the Veteran of the evidence and information necessary to substantiate these claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's relevant service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered.  The Veteran was also provided VA examinations and opinions addressing the claims for service connection for headaches and hypothyroidism in October 2011, and while the Board has considered the argument-with no specific allegations as to why such are inadequate-by the Veteran's representative in his June 2014 brief that the conclusions following these examination are inadequate, the undersigned finds the reports from these examinations to be adequate to decide the appeals with respect to these claims.  In this regard, the physician who conducted these examinations and completed these opinions noted that he had reviewed the claims file, which would necessarily include the statements of the Veteran, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The October 2011 VA examinations are also in substantial compliance with the instructions of the May 2011 remand with respect to the claims adjudicated below.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure substantial compliance with the instructions of its remands.)  The record otherwise reflects substantial compliance with the entirety of the remand instructions as applicable to the claims adjudicated herein.  Stegall, supra.  In this regard, as requested in the May 2011 remand, additional VA outpatient treatment reports, dated through August 2012 as stated above, have been obtained.  Also as requested in the May 2011 remand, the Veteran was contacted by letter dated in May 2011 and asked to identify any records of treatment by a private providers from July 1991 to the present, and additional private treatment reports dated through August 2012 were subsequently obtained. 

Furthermore and as noted in the Introduction, in February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examinations and obtaining additional evidence, and a remand requesting such development was promulgated.  As noted in the preceding paragraphs, as to the issues adjudicated herein, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims adjudicated herein.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.   


II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  [The Veteran's DD Form 214 documents service in the Southwest Asia theater of operations that qualifies his status as a "Persian Gulf Veteran" for the purposes of these presumptions.]

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of "chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

To warrant compensation due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117(a)(2), the United States Court of appeal for the Federal Circuit (Federal Circuit) recently clarified that what is required is "only that the [V]eteran has been evaluated and no diagnosis could be made concerning the cause of the qualifying chronic disability," and not that the Veteran be " 'diagnosed' with an 'undiagnosed illness' after all possible medical conditions have been ruled out."  Joyner v. McDonald, 2013-7126, 2014 WL 4473738 (Fed. Cir. Sept. 12, 2014).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

The Board notes that it has reviewed all of the evidence of record, to include that contained in the Virtual VA claims file.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

A.  Headaches and Hypothyroidism 

The STRs, to include the June 1991 separation examination and medical history collected at that time, were negative for headaches and hypothyroidism, with the Veteran marking "No" at that time in response to the query on the Report of Medical History as to whether he "ever had or have []now . . . [f]requent or severe headache."  The separation examination conducted at the end of the Veteran's Reserves duty in March 2000 was also negative for headaches or hypothyroidism, with the Veteran again marking "No" in response to the query on the Report of Medical History at that time as to whether he "ever had or have []now . . . [f]requent or severe headache."  

The post service evidence includes reports from a June 1992 VA general medical examination that contain no findings or references to headaches or hypothyroidism.  The Veteran's original application for VA benefits filed in April 1992 did not refer to headaches or hypothyroidism.   

Problems lists include hypothyroidism on VA clinical records dated from the mid 2000s.  A March 2009 statement form a private physician noted that the Veteran had a thyroid problem that "more probable than not . . . could be service connected."  This statement also referred to the Veteran having headaches.  

Reports from those portions of the October 2011 VA examination devoted to addressing the claim for service connection for headaches reflect a diagnosis of tension headaches and noted that the Veteran takes Gabapentin for treatment of his  headaches.  The examiner, who noted that he had reviewed the claims file (to include presumably the relevant history presented by the Veteran recorded therein) concluded that the Veteran's headaches were less likely as not caused by or related to military service.  As a rationale for the opinion, the physician noted that the Veteran did not have chronic headache complaints during service, and specifically referenced the fact that the Veteran did not report headaches when examined at time of his separation from the Reserves in March 2000.  

The October 2011 VA examination with respect to hyperthyroidism reflected a current diagnosis of this condition, for which the Veteran was prescribed Levothyroxine.  The same examiner who rendered the above opinion, and after specifically noting that the review of the clinical records included the private clinical evidence (to include presumably the March 2009 private physician's statement with respect to the relationship between hypothyroidism and service) was that the Veteran's hypothyroidism was less likely as not caused by or related to military service.  The rationale for the opinion was that the Veteran did not have an evaluation of his thyroid functioning during service and that the service examination in March 2000 did not contain any reference to hypothyroidism. 

Applying the pertinent legal criteria to the facts set forth above, the undersigned notes initially that the Board's duties as a factfinder included determining the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In this regard, statements rendered in contemporaneous documents such as in the STRs, in particular, the Veteran's affirmative denial of headaches on the medical histories collected in June 1991 and March 2000, have much greater probative value than the Veteran's more recent assertions made in contemplation of the receipt of monetary benefits, to include that made on behalf of the Veteran at the hearing before the undersigned that the Veteran's headaches began "[r]ight after returning from the Gulf."  (See February 17, 2011, hearing transcript, page 10). 

Also weighing against the Veteran's credibility is his silence as to headaches or hypothyroidism in his original VA application filed in April 1992, and at his June 1992 VA examination, when he was otherwise affirmatively speaking with respect to the existence of other disabilities.  Such contemporaneous statements would not be supportive of his assertions that he has had a disability due to headaches and hyperthyroidism since or proximate to service, or that service connection is warranted for these disabilities under presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  

Further casting doubt on the Veteran's credibility is the fact that it was not for well over 15 years after the Veteran's duty in the Southwest Asia theater of operations duty (in 2009) that the Veteran filed a claim for service connection for headaches and hypothyroidism based on such service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Even aside from credibility issues, the Veteran, as a lay person, is not competent to provide evidence as to such complex medical questions as the etiology of his headaches or hypothyroidism, to include the relationship of either disability to toxins coincident with his service in the Persian Gulf or to service otherwise.  Woehlaert, supra.  

With respect to the conflict in the record as to the relationship between hypothyroidism and service represented by the March 2009 private physician's opinion and the opinion in this regard following the October 2011 VA examination, the responsibility of the Board to determine the weight and credibility of the evidence includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Other factors for assessing the probative value of a medical the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The negative opinion following the October 2011 VA examination was based upon a review of the clinical history and is supported by a rationale, to include the fact the March 2000 examination at the termination of the Veteran's Reserve duty did not contain any reference to hypothyroidism.  In contrast, the positive March 2009 medical opinion is not based upon a review of the clinical history.  Moreover, there is no "factual predicate" in the record to support this opinion, as there is nothing in the in-service, or post service, clinical record to support the conclusion relating hypothyroidism to service.  In contrast, the October 2011 VA examination opinion is based on a factual predicate of record; namely, the lack of any evidence, or complaint, of hypothyroidism during service or for many years thereafter as set forth above.  Therefore, the Board finds the probative value of the negative October 2011 VA opinion to exceed that of the opinion, the credibility of which is presumed, rendered in March 2009.  See Guerrieri, Sklar, Prejean, Black, Miller, supra.  

The undersigned also observes that as hypothyroidism is a "known diagnosis," service connection for this disability under the presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 would not be permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  With respect to headaches, which were diagnosed as "tension headaches" at the October 2011 VA examination, headaches also appear to be have been attributed to a "known diagnosis."  Alternatively, and recognizing that headaches are included in the "signs or symptoms" that may be manifestations of undiagnosed illness under 38 C.F.R. § 3.317(b), the Board simply, for the reasons explained above, finds no credible or competent evidence indicating that the Veteran's headaches represent a manifestation of an undiagnosed illness warranting service connection on the basis of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In short therefore, the Board finds that the probative weight of the opinions by the VA physician following the October 2011 VA examinations-the opinion with respect to hypothyroidism which the Board has found to be the more probative of the conflicting positive and medical opinions addressing this disability as set forth above-with regard to whether the Veteran has a current disability due to headaches or hypothyroidism that is related to any symptomatology or pathology incurred during service, to greatly outweigh the Veteran's statements or opinions in this regard, which are not competent and of questionable credibility for the reasons stated above.  

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for service connection for headaches and hypothyroidism.  As such, that doctrine is not applicable with respect to these claims, and these claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Epstein-Barr Virus

The clinical evidence, to include a September 16, 2011, VA outpatient treatment report, indicates that the Veteran's chronic fatigue syndrome, for which service connection has been granted as previously stated, was due to the Veteran's Epstein-Barr Virus infection.  The October 2011 VA examination with respect to this disability resulted in the examiner concluding that he could not resolve the issue of whether the Veteran's Epstein-Barr Virus infection occurred during or after military service without resort to mere speculation, and he noted that symptoms of chronic fatigue syndrome and Epstein-Barr Virus were overlapping and that it was "very difficult to separate out as to which symptoms belong to which entity."  

Given the above, and resolving all doubt in the Veteran's favor, the Board finds that at least some portion of the disability attributable to chronic fatigue syndrome includes that resulting from Epstein-Barr Virus, thereby warranting service connection for Epstein-Barr Virus.  Mittleider, supra (holding that when it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability); see also Gilbert v. Derwinski; 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for headaches, to include on the basis of the presumptions for Veterans of the Persian Gulf War, is denied. 

Serve connection for hypothyroidism, to include on the basis of the presumptions for Veterans of the Persian Gulf War, is denied.  

Service connection for Epstein-Barr Virus is granted.   


REMAND

While the Board regrets the additional delay in the adjudication of these claims, based on a review of the evidence of record in light of the Veteran's contentions, the undersigned concludes that the claims for service connection for restless leg syndrome, a psychiatric disorder, and sleep disturbance must be remanded to ensure that the duty to assist has been fulfilled with respect to these claims. 

First with respect to the claim for service connection for restless leg syndrome, the May 2011 Board remand directed that the VA physician who conducted this examination, in part, indicate whether it was appropriate to assign a diagnosis of restless leg syndrome and, if a diagnosis was appropriate, render an opinion as to the etiology of such disability, to include whether such was etiologically related to the service connected lumbar disability.  The October 2011 VA examination diagnosed the Veteran with restless leg syndrome, but no opinion was rendered as to its etiology.  As such, the AOJ will directed below to obtain appropriate etiology opinions addressing the claim for service connection for restless leg syndrome from, if possible, the VA physician who conducted the October 2011 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

To the extent the requested opinions were not completed in October 2011 based on a determination that the physical examination conducted at that time revealed no objective evidence of a current disability associated with restless leg syndrome, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability for the purpose of entitlement to service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holing that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  Also in this regard, and the extent that the Veteran has described pain associated with his restless leg syndrome, the Federal Circuit has held that undiagnosed pain may be the basis of an award of compensation under 
38 U.S.C. § 1117.  Joyner, supra.  In short therefore, the physician who completes the addendum opinion will be requested to state whether, at any time since the filing of the claim for service connection, the Veteran's restless leg syndrome may be related to service, to include on the basis of the presumptions for Veterans of the Persian Gulf War.  

With respect to the claim for service connection for a psychiatric disability, the October 2011 VA examination addressing this claim resulted in the conclusion that it was less likely as not that the Veteran's psychiatric disability-diagnosed at this examination as depressive disorder, not otherwise specified, and major depressive disorder, without psychotic symptoms, strongly affected by chronic medical condition-was less likely than not related to service.  The rationale for this opinion, however, was, in essence, that because by the Veteran's own report, he was five miles away from the SCUD attack that he asserted as a traumatic event that resulted in his psychiatric disability, such was an insufficient stressor to have resulted in a psychiatric disorder.  Such rationale is at odds with the fact that the Court has held that where there was verification of a shelling of a base at which the claimant was present, there was no requirement that the Veteran's actual presence at the point of shelling be verified in order to establish the presence of sufficient stressor to result in PTSD.  See Pentacost v. Principi, 16 Vet. App. 124 (2002) (the verification of a Veteran's presence in areas of documented combat may be sufficient to find that he was exposed to combat stressors even without the explicit documentation of actual participation in specific historic events).  

The Board also notes that under the liberalizing evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans as the appellant in the instant case, 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," if consistent with the circumstances of the Veteran's service.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  (Emphasis added). 

From the above, the threat of a SCUD attack, even if the Veteran was not actually the witness of or victim of such an attack, could be sufficient to establish the occurrence of a stressor for the purpose of a grant of service connection for a psychiatric disability caused by such a stressor.  [The undersigned notes parenthetically that the Veteran has not been a consistent historian with respect to his in-service stressor, as an April 13, 2010, VA clinical report reflects the Veteran reporting that he actually witnessed a SCUD attack that killed 10-20 soldiers.]  The  current record, however, is inadequate to determine whether the Veteran participated in a unit that was in proximity to a SCUD attack.  In this regard, while the AOJ contacted the Veteran's National Guard unit in May 2011 and requested personnel records, some of which were obtained in August 2011, none of these records reflect the Veteran's unit(s) of assignment or their locations during his service in the Persian Gulf during the time of the alleged SCUD attacks.  As such, the AOJ will be directed to obtain the Veteran's complete personnel/"201" file, and forward the relevant information as to the nature and location of his service in the Southwest Asia theater of operations to the United States Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressor. 

Following the completion to the extent possible of the stressor development requested herein, the AOJ will be directed to obtain addendum etiology opinions from the VA psychologist who conducted the October 2011 VA examination.  In this regard, as this psychologist did not, as requested in the May 2011 remand, appear to have specifically considered the Veteran's report of depression at his March 2000 Reserves examination (close inspection of the claims file reveals a similar history reported by the Veteran on the June 1991 Report of Medial History collected proximate to separation from the Veteran's second period of active duty), the psychologist will be requested to do so in the instructions set forth below.  

The Board notes also that as the VA psychologist concluded in October 2011 that it was less likely than not that a psychiatric disability was related to service connected disability, but provided no rationale for this conclusion, he will again be asked to express an opinion-and provide supporting rationale for such an opinion-as to whether the Veteran has a current psychiatric disability that is etiologically related to service connected disability, to include by way of aggravation.  There is a particular need for such an opinion-that is supported by adequate rationale-given the fact that the diagnoses at the October 2011 VA psychiatric examination included major depressive disorder, without psychotic symptoms, "strongly affected by chronic medical condition."  This diagnosis is also reflected on other VA clinical records of record, to include the aforementioned April 13, 2010, VA psychiatry note.   

Finally with respect to the claim for service connection for sleep disturbance, no etiology opinion with respect to this claim, as requested in the May 2011 remand, has been provided.  Thus, and as the October 2011 VA psychiatric examination noted that the current symptoms included "[c]hronic sleep impairment," the AOJ will be directed to obtain an appropriate etiology opinion with respect to this condition upon remand.  Barr, supra.   

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's service personnel/"201" file, and forward the relevant information as to the location and nature of the Veteran's service in the Southwest Asia theater of operations contained therein to the JSRRC in order corroborate the Veteran's alleged stressor of fear of SCUD attacks.  Specifically, for any units the Veteran served with during his service in the Southwest Asia theater of operations, unit histories and incident reports for the period the Veteran served in that theater should be obtained.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the requested development with respect to obtaining additional records, obtain etiology opinions addressing the claim for service connection for restless leg syndrome from, if possible, the VA physician who conducted the October 2011 examination.  The Veteran's claims files, including a copy of this Remand, must be made available to the physician for review, and a notation to the effect that this review has taken place should be made in the evaluation report.  The physician is requested to address the following: 

(A)  Since the filing of the claim for service connection for restless leg syndrome in April 2009, has there been any disability associated with this condition that is at least as likely as not (at least a 50-50 probability) related to the Veteran's active military service?

(B)  Since the filing of the claim for service connection for restless leg syndrome in April 2009, has there been any disability associated with this condition that is at least as likely as not (at least a 50-50 probability) caused by OR aggravated (increased in severity) by the Veteran's service connected lumbar disability, or bilateral lower extremity radiculopathy for which service connection had been granted as secondary to the service connected lumbar disability?  

If the opinion is that any such disability is aggravated by service-connected disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  

(C)  Since the filing of the claim for service connection for result leg syndrome in April 2009, has there been any disability associated with this condition that is at least as likely as not (at least a 50-50 probability) the result of an undiagnosed illness or medically unexplained chronic multisymptom illness as set forth under the relevant provisions codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317?  

In rendering such opinions, the physician should consider the lay statements of record pertaining to the incurrence of restless leg syndrome.  A rationale for any opinion offered should be provided.

4.  Also after completion of the requested development with respect to obtaining additional records, obtain addendum etiology opinions addressing the claim for service connection for an acquired psychiatric disability, and an opinion addressing the claim for sleep disturbance, from, if possible, the VA psychologist who conducted the October 2011 psychiatric examination.  The Veteran's claims files, including a copy of this Remand, must be made available to the psychologist, and a notation to the effect that this review has taken place should be made in the evaluation report.  The psychologist is requested to address the following: 

(A)  Identify all psychiatric diagnosis, to include those that have been present at any time since April 2009.

(B)  For any stressor verified as a result of the development requested above, in particular, fear of SCUD attacks, the examiner should state whether it is as least as likely as not (at least a 50-50 probability) that the Veteran has a current psychiatric disability as a result of any such stressor.  

(C)  To the extent the opinion above does not relate a current psychiatric disability to an in-service stressor, for each diagnosed acquired psychiatric disorder, the examiner should state whether it is as least as likely as not (at least a 50-50 probability) that each such disability is otherwise related to service, specifically  documenting when rendering this opinion the report of "[d]epression or excessive worry" on the medical history collected in June 1991 proximate to the Veteran's separation from his second period of active duty and the March 2000 medical history collected in conjunction with his retirement from the Reserves that noted depression.  

(D) For each diagnosed acquired psychiatric disorder, the psychologist should state whether such is at least as likely as not (at least a 50-50 probability) caused by OR aggravated (increased in severity) by service connected disability? 

If the opinion is that any such psychiatric disability is aggravated by service-connected disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  

(E)  Is at least as likely as not (at least a 50-50 probability) that the Veteran has a disability due to sleep disturbance that is related to service?

(F)  Is at least as likely as not (at least a 50-50 probability) that a current disability due to an acquired psychiatric disorder or sleep disturbance is the result of an undiagnosed illness or medically unexplained chronic multisymptom illness as set forth under the relevant provisions codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317?  

In rendering such opinions, the psychologist should consider the lay statements of record pertaining to the incurrence of a psychiatric and sleep disturbance disability.  A rationale for any opinion offered should be provided.

5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


